In this case there is a motion by the appellees for leave to file their second petition for rehearing. Their previous petition for rehearing was allowed, the cause was further considered, and at the April term, 1931, of this court an opinion was filed adhering to the previous decision. When a rehearing is allowed and the cause further considered it is the decision of the court, rather than the language employed or the reasons given in the opinion, which is the subject of reconsideration. When the decision originally made is adhered to on such reconsideration it will not be open to further review at the instance of the same party on petition for rehearing, though the reasons given for the decision may be modified in the new opinion or the grounds of the decision changed. This rule was announced in Smith v. Dennison, 101 Ill. 657, and in Garrick v. Chamberlain, 100 id. 476, and has been the rule of this court since that time.
The motion for leave to file a second petition for rehearing is denied.
Motion denied. *Page 99